Case 2:20-cv-04134-DG-AKT Document 19 Filed 03/11/21 Page 1 of 2 PageID #: 65




UNITED STATES DISTRICT COURT                                           CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                           MINUTE ORDER

BEFORE:        A. KATHLEEN TOMLINSON                           DATE:       3-10-2021
               U.S. MAGISTRATE JUDGE                           TIME:       10:30 a.m. (14 minutes)

                               Catalano, et al. v. MarineMax, et al.
                                   CV 20-4134 (DG) (AKT)

TYPE OF CONFERENCE:                    INITIAL CONFERENCE

APPEARANCES:           Plaintiff       Anthony J. Gallo

                       Defendant       David S. Rutherford

FTR: 10:32-10:46

SCHEDULING:

        Counsel are directed to contact Chambers to set up a telephone conference within five (5)
days of Judge Gujarati’s decision on the anticipated motion to dismiss.

THE FOLLOWING RULINGS WERE MADE:

1.     Counsel for the parties in this action met for a Rule 26(f) conference. Unfortunately,
       counsel utilized a different discovery plan protocol from this Court’s protocol. After
       discussion this morning, the Court redirected counsel and the Case Management and
       Scheduling components for this case are incorporated below.

2.     Initial Disclosures pursuant to Rule 26(a) must be served within ten days.

3.     Defendants have filed a letter request for a pre-motion conference to Judge Gujarati. In
       light of that anticipated motion, the Court is limiting the discovery which will proceed at this
       time. Specifically, the parties are permitted to serve document requests only and their
       deadline to do so is April 14, 2021. Responses to those requests must be served by May 28,
       2021. Interrogatories, requests to admit and depositions are stayed pending the outcome of
       the motion to dismiss.

4.     Counsel have concluded that a Stipulation and Order of Confidentiality will not be needed
       during the discovery phase of this case. If those circumstances change as discovery
       proceeds, counsel have been directed to notify the Court promptly.

5.     I am giving the parties until April 29, 2021 to confer and reach an agreement on the method
       by which electronically stored information (“ESI”) shall be produced in this case. The
       parties are to file their letter agreement or formal agreement, executed by all counsel, on
       ECF no later than April 29 advising the Court of what agreement/ procedure has been put
       in place, and the specific details of such agreement.

6.     The deadline to make a formal motion under the Federal Rules to add parties or amend the
       pleadings is stayed pending the outcome of the motion to dismiss.
Case 2:20-cv-04134-DG-AKT Document 19 Filed 03/11/21 Page 2 of 2 PageID #: 66




7.    In accordance with Local Rule 37.3, the parties are obligated to meet and confer in good and
      faith to resolve any outstanding discovery disputes. If the parties cannot resolve the dispute
      among themselves the parties should seek judicial intervention by filing an appropriate letter
      motion as expeditiously as possible. Any motion seeking Court intervention in a discovery
      dispute must contain a certification that the parties have complied with Local Rule 37.3 and
      an explanation of how they have done so. Failure to comply with the certification
      requirement will result in the motion being returned to the moving party. Counsel are
      hereby on notice that unless they advise the Court that they have had an actual conversation
      with each other in an attempt to resolve the discovery dispute at issue, the motion papers
      will be returned to them until such time as they can certify that they have had such a working
      conversation (not merely an exchange of e-mails or letters).

      If an attorney has objections to opposing counsel’s response to a document demand or
      interrogatory and/or is seeking to compel responses to a specific document demand or
      interrogatory, counsel, after complying with Local Civil Rule 37.3, must also comply with
      Local Civil Rule 37.1 which directs how this information is to be presented to the Court.
      Discovery motions brought under Rule 37.1 are exempt from the three-page limitation on
      discovery motions so that the movant can comply with Rule 37.1.

8.    Under existing Second Circuit case law, any amendments or modifications to this Order
      must be approved in advance by the Court. Therefore, the parties are not free to grant each
      other extensions of any deadline set forth in this Order. Nor is any party free to ignore a
      deadline and not bring that information to the attention of the Court in a timely manner.
      All requests for extensions or modifications of any deadlines stated in this Order
      must be made by letter motion to the Court at least 48 hours in advance of the
      expiration of the deadline, unless otherwise directed by the Court. The parties are
      directed to my Individual Practice Rules for further information.

                                                            SO ORDERED.

                                                            /s/ A. Kathleen Tomlinson
                                                            A. KATHLEEN TOMLINSON
                                                            U.S. Magistrate Judge
